Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 10/21/2021 have been entered. Claims 1, 3, 4, 5, 10, 11, 13, 14, 18, 20 have been amended. No claims have been canceled.  Claims 21-22 have been added. Claims 1-22 are still pending in this application, with claims 1, 10, and 18 being independent.

Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 ends in a semicolon “;”.  Claims should end in a period “.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5, 8-10, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al. (“Yamane”, US Pre-Grant Publication 20150265922 A1), in view of Luccin et al. (“Luccin”, US Pre-Grant Publication 20180300551 A1), in view of Moteki et al. (“Moteki”, US Pre-Grant Publication 20160267661 A1), in view of Foxlin et al. (“Foxlin”, US Pre-Grant Publication 20070081695 A1).

Regarding claim 1, Yamane discloses a system for presenting simulated reality relative to a user's position, comprising: 
a camera (Yamane [0050]); a non-transitory memory containing computer readable programming instructions (Yamane [0044]); and a processor (Yamane [0041]) configured to execute the programming instructions to cause the processor to: 
receive a captured image of a marker from the camera (Yamane [0015] obtains an image of a predetermined marker.), wherein the marker has a position relative to a simulated reality layer, the simulated reality layer including information relating to positioning of a simulated reality object in a simulated reality environment (Yamane [0058] combines a real world captured image with a ;
determine, based on the position (of the markers), a first position of the camera relative to the simulated reality layer (Yamane [0058] implements Augmented Reality by transforming the marker coordinate system into the image capturing section (camera [0050]) coordinate system.  This transform provides the capability to combine a real world captured image with a virtual world image.  Virtual objects are placed based on the marker coordinate system.), and 
cause a display, on a display device, of the simulated reality environment having the simulated reality object, based on the first position of the camera relative to the simulated reality layer.  (Yamane [0008] displays virtual objects in captured images.  Yamane [0058] combines a real world captured image with a virtual world image.  Virtual objects are placed based on the marker coordinate system.)

Yamane does not describe compare the captured image to one or more stored marker data sets stored in a database.
However, these features are well known in the art as taught by Foxlin. For example, Foxlin discloses compare the captured image to one or more stored marker data sets stored in a database. (Foxlin [0070] captures a fiducial and uses the fiducial code to look up the position in a database.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Yamane’s system for placing a virtual object with respect to an image captured target with Foxlin’s system for tracking objects 

Yamane and Foxlin do not describe determine whether the captured image corresponds to a stored marker data set of the one or more stored marker data sets, 
when the captured image corresponds to the stored marker data set of the one or more stored marker data sets.
However, these features are well known in the art as taught by Luccin. For example, Luccin discloses determine whether the captured image corresponds to a stored marker data set of the one or more stored marker data sets, 
when the captured image corresponds to the stored marker data set of the one or more stored marker data sets. (Luccin [0049]-[0050] discloses markers, each with a specific code.  The specific marker code can determine an ID of an aircraft, and the marker location on the aircraft.  Luccin (Fig. 1 [0037]) discloses an aircraft with multiple markers (108), (110).  Luccin [0038] detects markers with an HMD camera to identify the position of the aircraft relative to the user.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Yamane’s system for placing a virtual object with respect to an image captured target, Foxlin’s system for tracking objects with markers with Luccin’s system for identifying a position of a marker in an environment because with Luccin’s system, a marker corresponds to a physical element having a visually-detectable pattern that maps to a marker-specific code [0037].

Yamane, Foxlin, and Luccin do not describe determine a position of the camera relative to the marker based on the corresponding stored marker data set.
However, these features are well known in the art as taught by Moteki. For example, Moteki discloses determine a position of the camera relative to the marker based on the corresponding stored marker data set. (Moteki [0004], [0040] determines the position and the orientation of a camera based on the position and shape of a pre-placed known marker.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Yamane’s system for placing a virtual object with respect to an image captured target, Foxlin’s system for tracking objects with markers, Luccin’s system for identifying a position of a marker in an environment with Moteki’s system for coordinate conversion of a marker because Moteki displays a virtual image on a predetermined position through augmented reality [0044].

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from Yamane, Foxlin, Luccin, and Moteki above.
Yamane and Foxlin as modified by Luccin further teach the system of claim 1, wherein each stored marker data set of the one or more stored marker data sets comprises identifying data and location data. (Luccin [0049]-[0050] discloses markers, each with a specific code.  The specific marker code can determine an ID of an aircraft, and the marker location on the aircraft.)

Regarding claim 3, the claimed invention for claim 2 is shown to be met with explanations from Yamane, Foxlin, Luccin, and Moteki above.
Yamane as modified by Foxlin further teaches the system of claim 2, wherein the captured image corresponds to a stored marker data set in response to image data extracted from the captured image matching the identifying data of the corresponding stored marker data set within a tolerance threshold.  (Foxlin [0070] captures a fiducial and uses the fiducial code to look up the position in a database.  A matching fiducial code is interpreted as matching within a tolerance threshold.)

Regarding claim 5, the claimed invention for claim 2 is shown to be met with explanations from Yamane, Foxlin, Luccin, and Moteki above.
Yamane and Foxlin as modified by Luccin further teach the system of claim 2, wherein the marker position relative to the simulated reality layer is determined based on the location data of the corresponding stored marker data set.  (Luccin [0049]-[0050] discloses markers, each with a specific code.  The specific marker code can determine an ID of an aircraft, and the marker location on the aircraft.)

Regarding claim 8, the claimed invention for claim 1 is shown to be met with explanations from Yamane, Foxlin, Luccin, and Moteki above.
Yamane and Foxlin as modified by Luccin further teach the system of claim 1, wherein the simulated reality is one of augmented reality and virtual reality.  

Regarding claim 9, the claimed invention for claim 1 is shown to be met with explanations from Yamane, Foxlin, Luccin, and Moteki above.
Yamane and Foxlin as modified by Luccin further teach the system of claim 1, wherein the one or more stored marker data sets comprises a plurality of stored marker data sets (Luccin (Fig. 1 [0037]) discloses an aircraft with multiple markers (108), (110).), and wherein at least one stored marker data set corresponds to a unique marker.  (Luccin [0049]-[0050] discloses markers, each with a specific code.  The specific marker code can determine an ID of an aircraft, and the marker location on the aircraft.)

Regarding claim 10, in light of the rejection in claim 1, the medium in claim 10 is similar and implemented with the system in claim 1. Therefore, claim 10 is rejected for the same reason as claim 1.

Regarding claim 16, the claimed invention for claim 10 is shown to be met with explanations from Yamane, Foxlin, Luccin, and Moteki above.
Yamane as modified by Foxlin further teaches the method of claim 10, wherein the first marker is a two-dimensional image.  (Foxlin [0008] discloses markers that include 2D targets.)

Regarding claim 17, the claimed invention for claim 10 is shown to be met with explanations from Yamane, Foxlin, Luccin, and Moteki above.
Yamane and Foxlin as modified by Luccin further teach the method of claim 10, wherein the first marker is one of fixed and repositionable.  (Luccin [0037] discloses a plurality of markers affixed to an aircraft’s body.)

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al. (“Yamane”, US Pre-Grant Publication 20150265922 A1), in view of Luccin et al. (“Luccin”, US Pre-Grant Publication 20180300551 A1), in view of Moteki et al. (“Moteki”, US Pre-Grant Publication 20160267661 A1), in view of Foxlin et al. (“Foxlin”, US Pre-Grant Publication 20070081695 A1), in view of Go (US Pre-Grant Publication 20170352189 A1), in view of Bleyer et al. (“Bleyer”, US Pre-Grant Publication 20200111232 A1).  

Regarding claim 4, the claimed invention for claim 3 is shown to be met with explanations from Yamane, Foxlin, Luccin, and Moteki above.
Yamane, Foxlin, Luccin, and Moteki do not describe the system of claim 3, wherein: 
the extracted image data is an image point cluster; 
the identifying data is a marker point cluster.
However, these features are well known in the art as taught by Go. For example, Go discloses the system of claim 3, wherein: 
the extracted image data is an image point cluster; 
the identifying data is a marker point cluster. (Go [0013] compares contents in the surrounding region to a dot pattern stored in memory.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Yamane’s system for placing a virtual object with respect to an image captured target, Foxlin’s system for tracking objects with markers, Luccin’s system for identifying a position of a marker in an environment, Moteki’s system for coordinate conversion of a marker with Go’s system for augmenting an image in a book because Go’s system determines of the position of the user terminal (AR display) using the dot pattern [0013].

Yamane, Foxlin, Luccin, Moteki, and Go do not describe in response to executing the programming instructions, the processor is further caused to: 
determine one or more differences between the image point cluster and the marker point cluster, and 
determine the position of the camera relative to the marker based on the one or more differences wherein the position of the camera corresponds to a perspective correlated to a user's perspective relative to the marker in the simulated reality environment and a perspective view of the simulated reality object displayed on a display device is relative to the user's perspective in the simulated reality environment.
However, these features are well known in the art as taught by Bleyer. For example, Bleyer discloses in response to executing the programming instructions, the processor is further caused to: 
determine one or more differences between the image point cluster and the marker point cluster (Bleyer (Figs. 16A-16C [0073]) compares recorded point attributes to known point attributes.  For example the captured distance (1605A) is compared with the known distance (Fig. 14).  Go [0013] compares contents in the surrounding region to a dot pattern stored in memory.), and 
determine the position of the camera relative to the marker (Bleyer (Figs. 16A-16C [0073]) illustrates a process to determine depth, orientation, angular alignment, and position of an HMD relative to a display screen displaying markers.) based on the one or more differences (Bleyer (Figs. 16A-16C [0073]) compares recorded point attributes to known point attributes.  For example the captured distances (1605A, 1610A) is compared with known distances (Fig. 14 (1415), (1420)).) wherein the position of the camera corresponds to a perspective correlated to a user's perspective relative to the marker in the simulated reality environment and a perspective view of the simulated reality object displayed on a display device is relative to the user's perspective in the simulated reality environment.  (Bleyer (Figs. 16A-16C [0073]) illustrates a process to determine depth, orientation, angular alignment, and position of an HMD relative to a display screen displaying markers.  Bleyer [0080] discusses the user wearing the HMD, thus the perspective of the HMD and the user are equivalent in order to properly display augmented images.  Bleyer [0047] may include virtual objects in the VR (simulated reality) environment.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Yamane’s system for placing a virtual object with respect to an image captured target, Foxlin’s system for tracking .

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al. (“Yamane”, US Pre-Grant Publication 20150265922 A1), in view of Luccin et al. (“Luccin”, US Pre-Grant Publication 20180300551 A1), in view of Moteki et al. (“Moteki”, US Pre-Grant Publication 20160267661 A1), in view of Foxlin et al. (“Foxlin”, US Pre-Grant Publication 20070081695 A1), in view of Nakajima (US Pre-Grant Publication 20160335525 A1), in view of Sato et al. (“Sato”, US Pre-Grant Publication 20180130227 A1), in view of Koga (US Pre-Grant Publication 20180012410 A1).

Regarding claim 6, the claimed invention for claim 1 is shown to be met with explanations from Yamane, Foxlin, Luccin, and Moteki above.
Yamane, Foxlin, Luccin, and Moteki do not describe the system of claim 1, wherein in response to executing the programming instructions, the processor is further caused to:
determine that the captured image does not correspond to any of the one or more stored marker data sets, and 
store, in the data store, a new marker data set, the new marker data set, and location data associated with the marker.
However, these features are well known in the art as taught by Nakajima. For example, Nakajima discloses the system of claim 1, wherein in response to executing the programming instructions, the processor is further caused to:
determine that the captured image does not correspond to any of the one or more stored marker data sets (Nakajima [0022] discusses an image not containing a marker.), and 
store, in the data store, a new marker data set, the new marker data set (Nakajima [0022] generates a marker pattern based on unique features in the image.), and location data associated with the marker. (Nakajima [0132] defines position coordinate information to describe the graphical feature of the marker.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Yamane’s system for placing a virtual object with respect to an image captured target, Foxlin’s system for tracking objects with markers, Luccin’s system for identifying a position of a marker in an environment, Moteki’s system for coordinate conversion of a marker with Nakajima’s marker detecting and generating system because Nakajima’s system discloses a storage means for storing a feature of said marker; and feature checking means for checking a feature in the video image subjected to detection with the feature of said marker and notifying detection of a marker when a match of the features [0023].

Yamane, Foxlin, Luccin, Moteki, and Nakajima do not describe the new marker data set comprising the captured image.
However, these features are well known in the art as taught by Sato. For example, Sato discloses the new marker data set comprising the captured image. (Sato [0046] stores a marker image displayed on the image display.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Yamane’s system for placing a virtual object with respect to an image captured target, Foxlin’s system for tracking objects with markers, Luccin’s system for identifying a position of a marker in an environment, Moteki’s system for coordinate conversion of a marker, Nakajima’s marker detecting and generating system with Sato’s AR headset because Nakajima [0023] stores a feature of the marker.  Nakajima [0132] stores luma or chroma pixel values in feature storage.  Since Nakajima stores pixel values, it would have been obvious for Nakajima to store the entire captured image.

Yamane, Foxlin, Luccin, Moteki, Nakajima, and Sato do not describe the new marker data set comprising identifying data associated with the marker.
However, these features are well known in the art as taught by Koga. For example, Koga discloses the new marker data set comprising identifying data associated with the marker. (Koga (Fig. 3 [0056]) adds a marker ID when a new AR marker is recognized.)
.

Claim(s) 7, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al. (“Yamane”, US Pre-Grant Publication 20150265922 A1), in view of Luccin et al. (“Luccin”, US Pre-Grant Publication 20180300551 A1), in view of Moteki et al. (“Moteki”, US Pre-Grant Publication 20160267661 A1), in view of Foxlin et al. (“Foxlin”, US Pre-Grant Publication 20070081695 A1), in view of Bleyer et al. (“Bleyer”, US Pre-Grant Publication 20200111232 A1).

Regarding claim 7, the claimed invention for claim 1 is shown to be met with explanations from Yamane, Foxlin, Luccin, and Moteki above.
Yamane, Foxlin, Luccin, and Moteki as modified by Bleyer further teach the system of claim 1, wherein in response to executing the programming instructions, the processor is further caused to determine an orientation, angle, and distance of the simulated reality object relative to the camera based upon the determined position of the camera relative to the simulated reality layer.  (Bleyer [0050] renders a virtual anchor in a VR environment relative to a real world anchor.  The virtual anchor is rendered to reflect the real world’s position relative to the HMD (camera).  Rendering occurs based on the anchors orientation, angular alignment, and depth (distance) of the real world anchor.  The virtual anchor reflects a world-locked relation with the real world anchor [0052].)

Regarding claim 11, the claimed invention for claim 10 is shown to be met with explanations from Yamane, Foxlin, Luccin, and Moteki above.
Yamane, Foxlin, Luccin, and Moteki as modified by Bleyer further teach the method of claim 10, further comprising, by the one or more processors: determining variations between the first captured image data and the stored marker data set (Bleyer (Figs. 16A-16C [0073]) compares recorded point attributes to known point attributes.  For example the captured distance (1605A) is compared with the known distance (Fig. 14).  Go [0013] compares contents in the surrounding region to a dot pattern stored in memory.); and determining, based on the variations, the position of the camera relative to the first marker.  (Bleyer (Figs. 16A-16C [0073]) illustrates a process to determine depth, orientation, angular alignment, and position of an HMD relative to a display screen displaying markers.)

Regarding claim 12, the claimed invention for claim 11 is shown to be met with explanations from Yamane, Foxlin, Luccin, Moteki, and Bleyer above.
the method of claim 11, wherein the determining of the position of the camera further includes determining an orientation, angle and distance of the camera relative to the first marker.  (Bleyer (Figs. 16A-16C [0073]) illustrates a process to determine orientation, angular alignment, and depth of an HMD relative to a display screen displaying markers.)

Regarding claim 13, in light of the rejection in claim 6, the medium in claim 13 is similar and implemented with the system in claim 6. Therefore, claim 13 is rejected for the same reason as claim 6.

Regarding claim 14, the claimed invention for claim 10 is shown to be met with explanations from Yamane, Foxlin, Luccin, and Moteki above.
Yamane, Foxlin, Luccin, and Moteki as modified by Bleyer further teach the method of claim 10, further comprising, by the one or more processors: 
receiving second captured image data of a second marker from the camera, wherein the second marker has a known location relative to the first marker (Bleyer (Fig. 19 (1905)) captures a series of images including (first and second) markers.  Bleyer [103] determines the 2D positions of markers using the known distances (1605A-C) between markers.);
determining a position of the camera relative to the second marker based on the comparison of the second captured image data and the plurality of stored marker data sets (Bleyer [0104] determines a positional distance and angular ; and
recalibrating the position of the user relative to the simulated reality layer based on the determined position of the camera relative to the second marker and the known location of the second marker relative to the first marker.  (Bleyer [0106] may perform a re-calibration process by redoing the process mention above [0104].)

Luccin, Moteki, as modified by Foxlin further teach comparing the second captured image data to the plurality of stored marker data sets to determine whether the second captured image data matches a stored marker data set of the plurality of stored marker data sets; 
determining a second matching stored marker data set. (Foxlin [0070] captures a fiducial and uses the fiducial code to look up the position in a database.)

Regarding claim 15, the claimed invention for claim 13 is shown to be met with explanations from Yamane, Foxlin, Luccin, Moteki, and Bleyer above.
the method of claim 13, wherein the position of the user relative to the simulated reality layer determines a perspective view in which the simulated reality object is displayed to the user.  (Bleyer [0073] provides a perspective view of the computer, the computer rendering markers.  Bleyer [0047] may include virtual objects in the VR (simulated reality) environment.)

Claim(s) 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luccin et al. (“Luccin”, US Pre-Grant Publication 20180300551 A1), in view of Moteki et al. (“Moteki”, US Pre-Grant Publication 20160267661 A1), in view of Foxlin et al. (“Foxlin”, US Pre-Grant Publication 20070081695 A1), in view of Bleyer et al. (“Bleyer”, US Pre-Grant Publication 20200111232 A1), in view of Miller et al. (“Miller”, US Pre-Grant Publication 20130117377 A1).

Regarding claim 18, Luccin discloses a computer-implemented simulated reality positioning system comprising: 
a storage device configured to store one or more virtual markers (Luccin [0042] stores marker information in a data store.); and 
one or more processors (Luccin (Fig. 20 (2006));
determine a matching stored virtual marker, wherein the matching stored virtual marker has a location relative to a simulated reality environment (Luccin [0049]-[0050] discloses markers, each with a specific code.  The specific marker code can determine an ID of an aircraft, and the marker location on the aircraft.  Luccin (Fig. , 
associate the two-dimensional image with the location relative to the simulated reality environment. (Luccin [0038] uses the identified position of the aircraft relative to the user, based on the detected positions of one or more markers, to place virtual objects relative to the aircraft.  Luccin [0040] analyses a frame from an HMD camera to identify marker information.)

Luccin as modified by Moteki further teaches identify a two-dimensional image. (Moteki [0043] detects feature points of a marker from images using a marker detector.  The images are acquired by the image capture unit (image sensor [0032]).)

Luccin, Moteki, as modified by Foxlin further teach extract data from the two-dimensional image, 
compare the extracted data to the one or more stored virtual markers. (Foxlin [0070] captures a fiducial and uses the fiducial code to look up the position in a database.)

Luccin, Moteki, Foxlin as modified by Bleyer further teach determine a position of a user relative to the two-dimensional image based on the comparison of the extracted data to the one or more stored virtual markers (Bleyer (Figs. 16A-16C [0073]) illustrates a process to determine depth, orientation, angular alignment, and , and 
display, on a display device, a simulated object in the simulated reality environment at a perspective view relative to the determined position of the user. (Bleyer (Figs. 16A-16C [0073]) illustrates a process to determine depth, orientation, angular alignment, and position of an HMD relative to a display screen displaying markers.  Bleyer [0080] discusses the user wearing the HMD, thus the perspective of the HMD and the user are equivalent in order to properly display augmented images.  Bleyer [0047] may include virtual objects in the VR (simulated reality) environment.)

Luccin, Moteki, Foxlin, and Bleyer do not describe determine an updated position of the user relative to the simulated reality environment based on a secondary positioning system when the user is out of viewable range of the first two-dimensional image, the secondary positioning system being a non-marker based positioning system.
However, these features are well known in the art as taught by Miller. For example, Miller discloses determine an updated position of the user relative to the simulated reality environment based on a secondary positioning system when the user is out of viewable range of the first two-dimensional image, the secondary positioning system being a non-marker based positioning system. (Miller [0098] may register the user location and field of view with respect to a virtual reality system 
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Luccin’s system for identifying a position of a marker in an environment, Moteki’s system for coordinate conversion of a marker, Foxlin’s system for tracking objects with markers, Bleyer’s system for a real world anchor in a VR environment with Miller’s system for enabling a plurality of users to interact with a virtual world because Miller’s system displays virtual objects based on identifying a visual object such as a fiducial (marker) or geometry (non-marker) [0075].

Regarding claim 19, the claimed invention for claim 18 is shown to be met with explanations from Luccin, Moteki, Foxlin, Bleyer, and Miller above.
Luccin, Moteki, Foxlin as modified by Bleyer further teach the computer-implemented simulated reality positioning system of claim 18, wherein the one or more processors are further configured to determine a position of the user relative to the simulated reality environment based on the determined position of the user relative to the two-dimensional image.  (Bleyer (Figs. 16A-16C [0073]) illustrates a process to determine depth, orientation, angular alignment, and position of an HMD relative to a display screen displaying markers.  Bleyer [0080] discusses the user wearing the HMD, thus the perspective of the HMD and the user are equivalent in order to properly display augmented images.  Bleyer [0047] may include virtual objects in the VR (simulated reality) environment.)

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luccin et al. (“Luccin”, US Pre-Grant Publication 20180300551 A1), in view of Moteki et al. (“Moteki”, US Pre-Grant Publication 20160267661 A1), in view of Foxlin et al. (“Foxlin”, US Pre-Grant Publication 20070081695 A1), in view of Bleyer et al. (“Bleyer”, US Pre-Grant Publication 20200111232 A1), in view of Miller et al. (“Miller”, US Pre-Grant Publication 20130117377 A1), in view of Nakajima (US Pre-Grant Publication 20160335525 A1).

Regarding claim 20, the claimed invention for claim 18 is shown to be met with explanations from Luccin, Moteki, Foxlin, Bleyer, and Miller above.
Luccin, Moteki, Foxlin, Bleyer, and Miller as modified by Nakajima further teach the computer-implemented simulated reality positioning system of claim 18, wherein the one or more processors are further configured to: determine that the matching stored virtual marker does not exist (Nakajima [0022] discusses an image not containing a marker.), and 
store, in the storage device, a new virtual marker, the new virtual marker (Nakajima [0022] generates a marker pattern based on unique features in the image.) comprising the extracted data (Nakajima [0023] stores a feature of the marker.  Nakajima [0132] stores luma or chroma pixel values in feature storage.) and location data associated with the two-dimensional image. (Nakajima [0132] defines position coordinate information to describe the graphical feature of the marker.)

Claim(s) 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al. (“Yamane”, US Pre-Grant Publication 20150265922 A1), in view of Luccin et al. (“Luccin”, US Pre-Grant Publication 20180300551 A1), in view of Moteki et al. (“Moteki”, US Pre-Grant Publication 20160267661 A1), in view of Foxlin et al. (“Foxlin”, US Pre-Grant Publication 20070081695 A1), in view of Kanemaru et al. (“Kanemaru”, WO 2015025442 A1).

Regarding claim 21, the claimed invention for claim 1 is shown to be met with explanations from Yamane, Foxlin, Luccin, and Moteki above.
Yamane, Foxlin, Luccin, and Moteki do not describe the system of claim 1, wherein in response to executing the programming instructions, the processor is further caused to: 
upon determination of the first position, detect movement of the camera such that the marker moves out of a viewable range of the camera; and 
determine, based on a secondary positioning system and the first position, a second position of the camera relative to the simulated reality layer, the secondary positioning system being a non-marker based positioning system.
However, these features are well known in the art as taught by Kanemaru. For example, Kanemaru discloses the system of claim 1, wherein in response to executing the programming instructions, the processor is further caused to: 
upon determination of the first position, detect movement of the camera such that the marker moves out of a viewable range of the camera (Kanemaru (page 11 paragraph 3) discloses associating a camera and world coordinate system ; and 
determine, based on a secondary positioning system and the first position, a second position of the camera relative to the simulated reality layer, the secondary positioning system being a non-marker based positioning system.  (Kanemaru (page 11 paragraph 3) uses SLAM to track the position of the camera and the world coordinate system using objects around the marker.  Kanemaru (Fig. 8 page 7 last paragraph) illustrates a character (150A) and icons (152a-c) projected onto the screen.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Yamane’s system for placing a virtual object with respect to an image captured target, Foxlin’s system for tracking objects with markers, Luccin’s system for identifying a position of a marker in an environment, Moteki’s system for coordinate conversion of a marker with Kanemaru’s placing virtual objects in an image in the same plane as a marker because with Kanemaru, discloses changing the camera distance and angle around the marker, thus providing secondary positioning of the camera (page 11 paragraph 6).

Regarding claim 22, in light of the rejection in claim 21, the medium in claim 22 is similar and implemented with the system in claim 21. Therefore, claim 22 is rejected for the same reason as claim 21.


Response to Arguments
The Applicants have listed the application number and docket number as
	16436506   194445.00401.
The Office lists the application number and docket number as
16436506   194445.00401.
The Examiner respectfully requests the Applicants’ assistance in synchronizing these numbers between the Applicants and the Office to avoid confusion.

The Applicants’ arguments (page 9 filed 10/21/2021) regarding the objection to claim 3 have been fully considered and found persuasive.  The term “maker” has been replaced with “marker”.

The Applicants’ arguments (pages 9-11 filed 10/21/2021) regarding the 35 USC 103 rejections of independent claims 1 and 10 have been fully considered.
The Applicants generally argue the art of record fails to disclose the amended claims.
The Examiner finds this argument moot because of disclosures in the new reference 
Yamane.  Yamane identifies the position of the camera relative to the simulated reality layer by transforming the marker coordinate system into the camera coordinate system, then placing virtual objects in the image.
Thus, 35 USC 103 rejections of independent claims 1 and 10 have been maintained.

The Applicants’ arguments (pages 11-12 filed 10/21/2021) regarding the 35 USC 103 rejection of independent claim 18 have been fully considered.
The Applicants generally argue the art of record fails to disclose the amended claim.
The Examiner finds this argument moot because of disclosures in the new reference Miller.  Miller registers the user location and field of view of a VR system using SLAM.
Thus, 35 USC 103 rejection of independent claim 18 has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613